(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   BULLARD v. BLUE HILLS BANK, FKA HYDE PARK

                 SAVINGS BANK 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIRST CIRCUIT

        No. 14–116.      Argued April 1, 2015—Decided May 4, 2015
After filing for Chapter 13 bankruptcy, petitioner Bullard submitted a
  proposed repayment plan to the Bankruptcy Court. Respondent Blue
  Hills Bank, Bullard’s mortgage lender, objected to the plan’s treat-
  ment of its claim. The Bankruptcy Court sustained the Bank’s objec-
  tion and declined to confirm the plan. Bullard appealed to the First
  Circuit Bankruptcy Appellate Panel (BAP). The BAP concluded that
  the Bankruptcy Court’s denial of confirmation was not a final, ap-
  pealable order, see 28 U. S. C. §158(a)(1), but heard the appeal under
  a provision permitting interlocutory appeals “with leave of the court,”
  §158(a)(3), and agreed with the Bankruptcy Court that Bullard’s pro-
  posed plan was not allowed. Bullard appealed to the First Circuit,
  but it dismissed for lack of jurisdiction. It concluded that its jurisdic-
  tion depended on the finality of the BAP’s order, which in turn de-
  pended on the finality of the Bankruptcy Court’s order. And it found
  that the Bankruptcy Court’s order denying confirmation was not final
  so long as Bullard remained free to propose another plan.
Held: A bankruptcy court’s order denying confirmation of a debtor’s
 proposed repayment plan is not a final order that the debtor can im-
 mediately appeal. Pp. 4–12.
    (a) Congress has long treated orders in bankruptcy cases as imme-
 diately appealable “if they finally dispose of discrete disputes within
 the larger case,” Howard Delivery Service, Inc. v. Zurich American
 Ins. Co., 547 U. S. 651, 657, n. 3. This approach is reflected in the
 current statute, which provides that bankruptcy appeals as of right
 may be taken not only from final judgments in cases but from “final
 judgments, orders, and decrees . . . in cases and proceedings.” 28
 U. S. C. §158(a). Bullard argues that a bankruptcy court conducts a
2                   BULLARD v. BLUE HILLS BANK

                                  Syllabus

    separate proceeding each time it reviews a proposed plan, and there-
    fore a court’s order either confirming or denying a plan terminates
    the proceeding and is final and immediately appealable. But the rel-
    evant proceeding is the entire process of attempting to arrive at an
    approved plan that would allow the bankruptcy case to move for-
    ward. Only plan confirmation, or case dismissal, alters the status
    quo and fixes the parties’ rights and obligations; denial of confirma-
    tion with leave to amend changes little and can hardly be described
    as final. Additional considerations—that the statute defining core
    bankruptcy proceedings lists “confirmations of plans,” §157(b)(2)(L),
    but omits any reference to denials; that immediate appeals from de-
    nials would result in delays and inefficiencies that requirements of
    finality are designed to constrain; and that a debtor’s inability to im-
    mediately appeal a denial encourages the debtor to work with credi-
    tors and the trustee to develop a confirmable plan—bolster the con-
    clusion that the relevant proceeding is the entire process culminating
    in confirmation or dismissal. Pp. 4–8.
       (b) The Solicitor General suggests that because bankruptcy dis-
    putes are generally classified as either “adversary proceedings” or
    “contested matters,” and because an order denying confirmation and
    an order granting confirmation both resolve a contested matter, both
    should be considered final. This argument simply assumes that con-
    firmation is appealable because it resolves a contested matter, and
    that therefore anything else that resolves the contested matter must
    also be appealable. But one could just as easily contend that confir-
    mation is appealable because it resolves the entire plan consideration
    process, while denial is not because it does not. Any asymmetry in
    denying the debtor an immediate appeal from a denial while allowing
    a creditor an immediate appeal from a confirmation simply reflects
    the fact that confirmation allows the bankruptcy to go forward and
    alters the legal relationships among the parties, while denial lacks
    such significant consequences. Nor is it clear that the asymmetry
    will always advantage creditors. Finally, Bullard contends that un-
    less denial orders are final, a debtor will be required to choose be-
    tween two untenable options: either accept dismissal of the case and
    then appeal, or propose an amended but unwanted plan and appeal
    its confirmation. These options will often be unsatisfying, but our lit-
    igation system has long accepted that certain burdensome rulings
    will be “only imperfectly reparable” by the appellate process. Digital
    Equipment Corp. v. Desktop Direct, Inc., 511 U. S. 863, 872. That
    prospect is made tolerable by the Court’s confidence that bankruptcy
    courts rule correctly most of the time and by the existence of several
    mechanisms for interlocutory review, e.g., §§158(a)(3), (d)(2), which
    “serve as useful safety valves for promptly correcting serious errors”
                     Cite as: 575 U. S. ____ (2015)                 3

                               Syllabus

  and resolving legal questions important enough to be addressed im-
  mediately. Mohawk Industries, Inc. v. Carpenter, 558 U. S. 100, 111.
  Pp. 8–12.
752 F. 3d 483, affirmed.

  ROBERTS, C. J., delivered the opinion for a unanimous Court.
                        Cite as: 575 U. S. ____ (2015)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–116
                                   _________________


  LOUIS B. BULLARD, PETITIONER v. BLUE HILLS 

     BANK, FKA HYDE PARK SAVINGS BANK

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

             APPEALS FOR THE FIRST CIRCUIT

                                  [May 4, 2015]


  CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
  Chapter 13 of the Bankruptcy Code affords individuals
receiving regular income an opportunity to obtain some
relief from their debts while retaining their property. To
proceed under Chapter 13, a debtor must propose a plan to
use future income to repay a portion (or in the rare case
all) of his debts over the next three to five years. If the
bankruptcy court confirms the plan and the debtor suc­
cessfully carries it out, he receives a discharge of his debts
according to the plan.
  The bankruptcy court may, however, decline to confirm
a proposed repayment plan because it is inconsistent with
the Code. Although the debtor is usually given an oppor­
tunity to submit a revised plan, he may be convinced that
the original plan complied with the Code and that the
bankruptcy court was wrong to deny confirmation. The
question presented is whether such an order denying
confirmation is a “final” order that the debtor can immedi­
ately appeal. We hold that it is not.
2              BULLARD v. BLUE HILLS BANK

                     Opinion of the Court 


                              I

  In December 2010, Louis Bullard filed a petition for
Chapter 13 bankruptcy in Federal Bankruptcy Court in
Massachusetts. A week later he filed a proposed repay­
ment plan listing the various claims he anticipated credi­
tors would file and the monthly amounts he planned to
pay on each claim over the five-year life of his plan. See
11 U. S. C. §§1321, 1322. Chief among Bullard’s debts
was the roughly $346,000 he owed to Blue Hills Bank,
which held a mortgage on a multifamily house Bullard
owned. Bullard’s plan indicated that the mortgage was
significantly “underwater”: that is, the house was worth
substantially less than the amount Bullard owed the
Bank.
  Before submitting his plan for court approval, Bullard
amended it three times over the course of a year to more
accurately reflect the value of the house, the terms of the
mortgage, the amounts of creditors’ claims, and his pro­
posed payments. See §1323 (allowing preconfirmation
modification). Bullard’s third amended plan—the one at
issue here—proposed a “hybrid” treatment of his debt to
the Bank. He proposed splitting the debt into a secured
claim in the amount of the house’s then-current value
(which he estimated at $245,000), and an unsecured claim
for the remainder (roughly $101,000). Under the plan,
Bullard would continue making his regular mortgage
payments toward the secured claim, which he would even­
tually repay in full, long after the conclusion of his bank­
ruptcy case. He would treat the unsecured claim, how­
ever, the same as any other unsecured debt, paying only as
much on it as his income would allow over the course of
his five-year plan. At the end of this period the remaining
balance on the unsecured portion of the loan would be
discharged. In total, Bullard’s plan called for him to pay
only about $5,000 of the $101,000 unsecured claim.
  The Bank (no surprise) objected to the plan and, after a
                 Cite as: 575 U. S. ____ (2015)           3

                     Opinion of the Court

hearing, the Bankruptcy Court declined to confirm it.
In re Bullard, 475 B. R. 304 (Bkrtcy. Ct. Mass. 2012). The
court concluded that Chapter 13 did not allow Bullard to
split the Bank’s claim as he proposed unless he paid the
secured portion in full during the plan period. Id., at 314.
The court acknowledged, however, that other Bankruptcy
Courts in the First Circuit had approved such arrange­
ments. Id., at 309. The Bankruptcy Court ordered
Bullard to submit a new plan within 30 days. Id., at 314.
   Bullard appealed to the Bankruptcy Appellate Panel
(BAP) of the First Circuit. The BAP first addressed its
jurisdiction under the bankruptcy appeals statute, noting
that a party can immediately appeal only “final” orders of
a bankruptcy court. In re Bullard, 494 B. R. 92, 95 (2013)
(citing 28 U. S. C. §158(a)(1)). The BAP concluded that
the order denying plan confirmation was not final because
Bullard was “free to propose an alternate plan.” 494 B. R.,
at 95. The BAP nonetheless exercised its discretion to
hear the appeal under a provision that allows interlocu­
tory appeals “with leave of the court.” §158(a)(3). The BAP
granted such leave because the confirmation dispute
involved a “controlling question of law . . . as to which
there is substantial ground for difference of opinion,” and
“an immediate appeal [would] materially advance the
ultimate termination of the litigation.” 494 B. R., at 95,
and n. 5. On the merits, the BAP agreed with the Bank­
ruptcy Court that Bullard’s proposed treatment of the
Bank’s claim was not allowed. Id., at 96–101.
   Bullard sought review in the Court of Appeals for the
First Circuit, but that court dismissed his appeal for lack
of jurisdiction. In re Bullard, 752 F. 3d 483 (2014). The
First Circuit noted that because the BAP had not certified
the appeal under §158(d)(2), the only possible source of
Court of Appeals jurisdiction was §158(d)(1), which al­
lowed appeal of only a final order of the BAP. Id., at 485,
and n. 3. And under First Circuit precedent “an order of
4              BULLARD v. BLUE HILLS BANK

                     Opinion of the Court

the BAP cannot be final unless the underlying bankruptcy
court order is final.” Id., at 485. The Court of Appeals
accordingly examined whether a bankruptcy court’s denial
of plan confirmation is a final order, a question that it
recognized had divided the Circuits. Adopting the major­
ity view, the First Circuit concluded that an order denying
confirmation is not final so long as the debtor remains free
to propose another plan. Id., at 486–490.
   We granted certiorari. 574 U. S. ___ (2014).
                             II
  In ordinary civil litigation, a case in federal district
court culminates in a “final decisio[n],” 28 U. S. C. §1291,
a ruling “by which a district court disassociates itself from
a case,” Swint v. Chambers County Comm’n, 514 U. S. 35,
42 (1995). A party can typically appeal as of right only
from that final decision. This rule reflects the conclusion
that “[p]ermitting piecemeal, prejudgment appeals . . .
undermines ‘efficient judicial administration’ and en­
croaches upon the prerogatives of district court judges,
who play a ‘special role’ in managing ongoing litigation.”
Mohawk Industries, Inc. v. Carpenter, 558 U. S. 100, 106
(2009) (quoting Firestone Tire & Rubber Co. v. Risjord,
449 U. S. 368, 374 (1981)).
  The rules are different in bankruptcy. A bankruptcy
case involves “an aggregation of individual controversies,”
many of which would exist as stand-alone lawsuits but for
the bankrupt status of the debtor. 1 Collier on Bankruptcy
¶5.08[1][b], p. 5–42 (16th ed. 2014). Accordingly, “Con­
gress has long provided that orders in bankruptcy cases
may be immediately appealed if they finally dispose of
discrete disputes within the larger case.” Howard Delivery
Service, Inc. v. Zurich American Ins. Co., 547 U. S. 651,
657, n. 3 (2006) (internal quotation marks and emphasis
omitted). The current bankruptcy appeals statute reflects
this approach: It authorizes appeals as of right not only
                 Cite as: 575 U. S. ____ (2015)            5

                     Opinion of the Court

from final judgments in cases but from “final judgments,
orders, and decrees . . . in cases and proceedings.” §158(a).
   The present dispute is about how to define the immedi­
ately appealable “proceeding” in the context of the consid­
eration of Chapter 13 plans. Bullard argues for a plan-by­
plan approach. Each time the bankruptcy court reviews a
proposed plan, he says, it conducts a separate proceeding.
On this view, an order denying confirmation and an order
granting confirmation both terminate that proceeding, and
both are therefore final and appealable.
   In the Bank’s view Bullard is slicing the case too thin.
The relevant “proceeding,” it argues, is the entire process
of considering plans, which terminates only when a plan is
confirmed or—if the debtor fails to offer any confirmable
plan—when the case is dismissed. An order denying
confirmation is not final, so long as it leaves the debtor
free to propose another plan.
   We agree with the Bank: The relevant proceeding is the
process of attempting to arrive at an approved plan that
would allow the bankruptcy to move forward. This is so,
first and foremost, because only plan confirmation—or
case dismissal—alters the status quo and fixes the rights
and obligations of the parties. When the bankruptcy court
confirms a plan, its terms become binding on debtor and
creditor alike. 11 U. S. C. §1327(a). Confirmation has
preclusive effect, foreclosing relitigation of “any issue
actually litigated by the parties and any issue necessarily
determined by the confirmation order.”             8 Collier
¶1327.02[1][c], at 1327–6; see also United Student Aid
Funds, Inc. v. Espinosa, 559 U. S. 260, 275 (2010) (finding
a confirmation order “enforceable and binding” on a credi­
tor notwithstanding legal error when the creditor “had
notice of the error and failed to object or timely appeal”).
Subject to certain exceptions, confirmation “vests all of the
property of the [bankruptcy] estate in the debtor,” and
renders that property “free and clear of any claim or inter­
6              BULLARD v. BLUE HILLS BANK

                     Opinion of the Court

est of any creditor provided for by the plan.” §§1327(b),
(c). Confirmation also triggers the Chapter 13 trustee’s
duty to distribute to creditors those funds already received
from the debtor. §1326(a)(2).
   When confirmation is denied and the case is dismissed
as a result, the consequences are similarly significant.
Dismissal of course dooms the possibility of a discharge
and the other benefits available to a debtor under Chapter
13. Dismissal lifts the automatic stay entered at the start
of bankruptcy, exposing the debtor to creditors’ legal
actions and collection efforts. §362(c)(2). And it can limit
the availability of an automatic stay in a subsequent
bankruptcy case. §362(c)(3).
   Denial of confirmation with leave to amend, by contrast,
changes little. The automatic stay persists. The parties’
rights and obligations remain unsettled. The trustee
continues to collect funds from the debtor in anticipation
of a different plan’s eventual confirmation. The possibility
of discharge lives on. “Final” does not describe this state
of affairs. An order denying confirmation does rule out the
specific arrangement of relief embodied in a particular
plan. But that alone does not make the denial final any
more than, say, a car buyer’s declining to pay the sticker
price is viewed as a “final” purchasing decision by either
the buyer or seller. “It ain’t over till it’s over.”
   Several additional considerations bolster our conclusion
that the relevant “proceeding” is the entire process culmi­
nating in confirmation or dismissal. First is a textual
clue. Among the list of “core proceedings” statutorily
entrusted to bankruptcy judges are “confirmations of
plans.” 28 U. S. C. §157(b)(2)(L). Although this item
hardly clinches the matter for the Bank—the provision’s
purpose is not to explain appealability—it does cut in the
Bank’s favor. The presence of the phrase “confirmations of
plans,” combined with the absence of any reference to
denials, suggests that Congress viewed the larger confir­
                 Cite as: 575 U. S. ____ (2015)            7

                     Opinion of the Court

mation process as the “proceeding,” not the ruling on each
specific plan.
   In Bullard’s view the debtor can appeal the denial of the
first plan he submits to the bankruptcy court. If the court
of appeals affirms the denial, the debtor can then revise
the plan. If the new plan is also denied confirmation,
another appeal can ensue. And so on. As Bullard’s case
shows, each climb up the appellate ladder and slide down
the chute can take more than a year. Avoiding such de­
lays and inefficiencies is precisely the reason for a rule of
finality. It does not make much sense to define the perti­
nent proceeding so narrowly that the requirement of
finality would do little work as a meaningful constraint on
the availability of appellate review.
   Bullard responds that concerns about frequent piece­
meal appeals are misplaced in this context. Debtors do
not typically have the money or incentives to take appeals
over small beer issues. They will only appeal the rela­
tively rare denials based on significant legal rulings—
precisely the cases that should proceed promptly to the
courts of appeals. Brief for Petitioner 43–46.
   Bullard’s assurance notwithstanding, debtors may often
view, in good faith or bad, the prospect of appeals as im­
portant leverage in dealing with creditors. An appeal
extends the automatic stay that comes with bankruptcy,
which can cost creditors money and allow a debtor to
retain property he might lose if the Chapter 13 proceeding
turns out not to be viable. These concerns are heightened
if the same rule applies in Chapter 11, as the parties
assume. Chapter 11 debtors, often business entities, are
more likely to have the resources to appeal and may do so
on narrow issues. See Tr. of Oral Arg. 51. But even if
Bullard is correct that such appeals will be rare, that does
not much support his broader point that an appeal of right
should be allowed in every case. It is odd, after all, to
argue in favor of allowing more appeals by emphasizing
8              BULLARD v. BLUE HILLS BANK

                     Opinion of the Court

that almost nobody will take them.
  We think that in the ordinary case treating only confir­
mation or dismissal as final will not unfairly burden a
debtor. He retains the valuable exclusive right to propose
plans, which he can modify freely. 11 U. S. C. §§1321,
1323. The knowledge that he will have no guaranteed
appeal from a denial should encourage the debtor to work
with creditors and the trustee to develop a confirmable
plan as promptly as possible. And expedition is always an
important consideration in bankruptcy.
                              III
   Bullard and the Solicitor General present several argu­
ments for treating each plan denial as final, but we are not
persuaded.
   The Solicitor General notes that disputes in bankruptcy
are generally classified as either “adversary proceedings,”
essentially full civil lawsuits carried out under the um­
brella of the bankruptcy case, or “contested matters,” an
undefined catchall for other issues the parties dispute.
See Fed. Rule Bkrtcy. Proc. 7001 (listing ten adversary
proceedings); Rule 9014 (addressing “contested matter[s]
not otherwise governed by these rules”). An objection to a
plan initiates a contested matter. See Rule 3015(f). Ev­
eryone agrees that an order resolving that matter by over­
ruling the objection and confirming the plan is final. As
the Solicitor General sees it, an order denying confirma­
tion would also resolve that contested matter, so such an
order should also be considered final. Brief for United
States as Amicus Curiae 19–22.
   The scope of the Solicitor General’s argument is unclear.
At points his brief appears to argue that an order resolv­
ing any contested matter is final and immediately appeal-
able. That version of the argument has the virtue of rest­
ing on a general principle—but the vice of being
implausible. As a leading treatise notes, the list of con­
                 Cite as: 575 U. S. ____ (2015)            9

                     Opinion of the Court

tested matters is “endless” and covers all sorts of minor
disagreements. 10 Collier ¶9014.01, at 9014–3. The
concept of finality cannot stretch to cover, for example, an
order resolving a disputed request for an extension of
time.
  At other points, the Solicitor General appears to argue
that because one possible resolution of this particular
contested matter (confirmation) is final, the other (denial)
must be as well. But this argument begs the question. It
simply assumes that confirmation is appealable because it
resolves a contested matter, and that therefore anything
else that resolves the contested matter must also be ap­
pealable. But one can just as easily contend that confir­
mation is appealable because it resolves the entire plan
consideration process, and that therefore the entire pro­
cess is the “proceeding.” A decision that does not resolve
the entire plan consideration process—denial—is therefore
not appealable.
  Perhaps the Solicitor General’s suggestion is that a
separately appealable “proceeding” must coincide precisely
with a particular “adversary proceeding” or “contested
matter” under the Bankruptcy Rules. He does not, how­
ever, provide any support for such a suggestion. More
broadly, it is of course quite common for the finality of a
decision to depend on which way the decision goes. An
order granting a motion for summary judgment is final; an
order denying such a motion is not.
  Bullard and the Solicitor General also contend that our
rule creates an unfair asymmetry: If the bankruptcy court
sustains an objection and denies confirmation, the debtor
(always the plan proponent in Chapter 13) must go back to
the drafting table and try again; but if the bankruptcy
court overrules an objection and grants confirmation, a
creditor can appeal without delay. But any asymmetry in
this regard simply reflects the fact that confirmation
allows the bankruptcy to go forward and alters the legal
10             BULLARD v. BLUE HILLS BANK

                     Opinion of the Court

relationships among the parties, while denial does not
have such significant consequences.
   Moreover, it is not clear that this asymmetry will always
advantage creditors. Consider a creditor who strongly
supports a proposed plan because it treats him well. If
the bankruptcy court sustains an objection from another
creditor—perhaps because the plan treats the first credi­
tor too well—the first creditor might have as keen an
interest in a prompt appeal as the debtor. And yet, under
the rule we adopt, that creditor too would have to await
further developments.
   Bullard also raises a more practical objection. If denial
orders are not final, he says, there will be no effective
means of obtaining appellate review of the denied pro­
posal. The debtor’s only two options would be to seek or
accept dismissal of his case and then appeal, or to propose
an amended plan and appeal its confirmation.
   The first option is not realistic, Bullard contends, be­
cause dismissal means the end of the automatic stay
against creditors’ collection efforts. Without the stay, the
debtor might lose the very property at issue in the rejected
plan. Even if a bankruptcy court agrees to maintain the
stay pending appeal, the debtor is still risking his entire
bankruptcy case on the appeal.
   The second option is no better, says Bullard. An ac­
ceptable, confirmable alternative may not exist. Even if
one does, its confirmation might have immediate and
irreversible effects—such as the sale or transfer of prop­
erty—and a court is unlikely to stay its execution. More­
over, it simply wastes time and money to place the debtor
in the position of seeking approval of a plan he does not
want.
   All good points. We do not doubt that in many cases
these options may be, as the court below put it, “unappeal­
ing.” 752 F. 3d, at 487. But our litigation system has long
accepted that certain burdensome rulings will be “only
                  Cite as: 575 U. S. ____ (2015)            11

                      Opinion of the Court

imperfectly reparable” by the appellate process. Digital
Equipment Corp. v. Desktop Direct, Inc., 511 U. S. 863, 872
(1994). This prospect is made tolerable in part by our
confidence that bankruptcy courts, like trial courts in
ordinary litigation, rule correctly most of the time. And
even when they slip, many of their errors—wrongly con­
cluding, say, that a debtor should pay unsecured creditors
$400 a month rather than $300—will not be of a sort that
justifies the costs entailed by a system of universal imme­
diate appeals.
  Sometimes, of course, a question will be important
enough that it should be addressed immediately.
Bullard’s case could well fit the bill: The confirmability of
his hybrid plan presented a pure question of law that had
divided bankruptcy courts in the First Circuit and would
make a substantial financial difference to the parties. But
there are several mechanisms for interlocutory review to
address such cases. First, a district court or BAP can (as
the BAP did in this case) grant leave to hear such an
appeal. 28 U. S. C. §158(a)(3). A debtor who appeals to
the district court and loses there can seek certification to
the court of appeals under the general interlocutory ap­
peals statute, §1292(b). See Connecticut Nat. Bank v.
Germain, 503 U. S. 249 (1992).
  Another interlocutory mechanism is provided in
§158(d)(2). That provision allows a bankruptcy court,
district court, BAP, or the parties acting jointly to certify a
bankruptcy court’s order to the court of appeals, which
then has discretion to hear the matter. Unlike §1292(b),
which permits certification only when three enumerated
factors suggesting importance are all present, §158(d)(2)
permits certification when any one of several such factors
exists, a distinction that allows a broader range of inter­
locutory decisions to make their way to the courts of ap­
peals. While discretionary review mechanisms such as
these “do not provide relief in every case, they serve as
12             BULLARD v. BLUE HILLS BANK

                     Opinion of the Court

useful safety valves for promptly correcting serious errors”
and addressing important legal questions. Mohawk In-
dustries, 558 U. S., at 111 (internal quotation marks and
brackets omitted).
   Bullard maintains that interlocutory appeals are inef­
fective because lower courts have been too reticent in
granting them. But Bullard did, after all, obtain one layer
of interlocutory review when the BAP granted him leave
to appeal under §158(a)(3). He also sought certification to
the Court of Appeals under §158(d)(2), but the BAP denied
his request for reasons that are not entirely clear. See
App. to Pet. for Cert. 17a. The fact that Bullard was not
able to obtain further merits review in the First Circuit in
this particular instance does not undermine our expecta­
tion that lower courts will certify and accept interlocutory
appeals from plan denials in appropriate cases.
                      *     *    *
  Because the Court of Appeals correctly held that the
order denying confirmation was not final, its judgment is

                                                  Affirmed.